Citation Nr: 1042620	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  04-34 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
previously denied claim for service connection for an acquired 
psychiatric disorder, previously claimed as a nervous condition.  

REPRESENTATION

Veteran represented by : Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from March 1960 to May 1961.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In August 2010, the Veteran testified at a travel board hearing 
held at the RO.  A transcript of the hearing has been associated 
with the claims file.

In the decision below, the Board reopens the claim of entitlement 
to service connection for an acquired psychiatric disorder and 
REMANDS the claim 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed September 1986 rating decision denied service 
connection for a nervous condition.  

2.  An unappealed May 1997 rating decision denied reopening the 
claim for service connection for a nervous condition.  

3.  In August 2003, the Veteran sought to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.    

4.  The evidence received since the prior final rating decision 
is neither cumulative nor redundant and raises a reasonable 
probability of substantiating the claim for service connection 
for an acquired psychiatric disorder.





CONCLUSIONS OF LAW

1.  The September 1986 rating decision is final.  38 U.S.C. § 
4005(c)(1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).  

2.  The May 1997 rating decision is final.  

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for service connection 
for an acquired psychiatric disorder.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court has ruled that the VCAA requires additional notice when 
a claimant seeks to reopen a previously denied claim.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which held that VA must examine 
the basis for a denial of a previously disallowed claim and 
provide the veteran with notice of the evidence of service 
connection found lacking in the previous denial.  Kent at 9-10.

The requirements of the duty to notify have been satisfied in 
this case.  A June 2009 letter provided the Veteran with notice 
of the evidence required to reopen the previously denied claim 
for service connection for an acquired psychiatric disorder.  The 
letter advised the Veteran of the basis of the previous denial 
and explained that he should submit new and material evidence 
relating to the basis of the prior denial.  The Veteran was 
advised of what evidence VA would obtain and what evidence he 
should provide.  The letter explained how disability ratings and 
effective dates are determined.  The notice did not satisfy the 
timing requirements of Pelegrini, as it was provided after the 
initial unfavorable rating decision; however, the timing defect 
was cured by readjudication in a subsequent Supplemental 
Statement of the Case (SSOC).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).   

II.  Analysis of Claim

In a September 1986 rating decision, the RO denied service 
connection for a nervous condition.  The RO determined that no 
psychiatric diagnosis was made in service.  The RO advised the 
Veteran of the September 1986 rating decision and his appellate 
rights.  The Veteran did not appeal the September 1986 rating 
decision, and it became final.  38 U.S.C. § 4005(c)(1988); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1986). 

In May 1997, the Veteran sought to reopen the claim for 
entitlement to service connection for a psychiatric disability.  
A November 1997 rating decision denied reopening of the claim.  
The RO found that no diagnosis in service of a ratable 
psychiatric disability.  The evidence of record at the time of 
the May 1997 rating decision included service treatment records, 
the report of an October 1997 VA examination, written statements 
from the Veteran, and a report from a Massachusetts court dated 
in May 1997.

The RO advised the Veteran of the November 1997 rating decision 
and his appellate rights.  The Veteran did not appeal the 
November 1997 rating decision, and it became final.  38 U.S.C.A. 
§ 7105(c)(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  

In February 2003, the Veteran again sought to reopen the claim.  
A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with respect to 
that claim.  Once a claim is reopened, the adjudicator must 
review it on a de novo basis, with consideration given to all of 
the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, as in this case, 
new evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative, nor redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on any 
basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed 
credible for the purposes of reopening an appellant's claim, 
unless it is inherently false or untrue, or, if it is in the 
nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 
7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence submitted since the prior denial includes statements 
from a VA physician, Dr. M.A.S., dated from July 2003 to December 
2003, a report from Dr. B.W., Ph.D., received in May 2004, VA 
treatment records, testimony from the RO hearing conducted in 
August 2004, Social Security records and the transcript of the 
August 2010 travel board hearing.   

In a December 2003 statement, M.A.S., M.D., the Veteran's primary 
care physician, opined that he should not work.  She indicated 
that he had multiple medical problems, including severe 
depression.   

A letter from a VA psychologist, B.W., noted that the Veteran 
presented for treatment with complaints of depressed mood, anger, 
and social isolation.  The Veteran reported that his depression 
began while he was in basic training in 1960.  He reported that 
he began drinking heavily and got into brawls after drinking.  He 
reported that he was sent to the stockade, where he reportedly 
attempted suicide by hanging.  He reported that he was 
subsequently sent to the hospital.

VA treatment records reflect various diagnoses, including alcohol 
abuse, antisocial personality disorder, depression and borderline 
personality.

Social Security records reflect a diagnosis of depression with 
multiple suicide attempts.

At the travel board hearing, the Veteran indicated that he was 
involved in incidents during service in which he got drunk and 
got in several fights.  He reported that he was put in the brig 
and ended up hanging himself.  

The Board finds that the evidence received since the prior final 
denial is both new and material.  The medical report from B.W. 
indicated that the Veteran reported depression during service in 
1960.  Although a diagnosis of depression was not noted during 
service, this medical report provides medical evidence indicating 
that the Veteran may have had depression in service.  When 
considered in conjunction with the service medical records, which 
show psychiatric treatment during service, this evidence relates 
to an unestablished fact necessary to substantiate the claim.

Having determined that new and material evidence has been 
received, the Board may reopen the previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The Board will proceed to consider the claim on the 
merits.  





ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  To that extent only, the claim is allowed.  


REMAND

Additional development is necessary.  

The duty to assist requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C. § 
5103A(d)(1) (West 2002).  An examination or medical opinion is 
required when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service or during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Service treatment records reflect that the Veteran was 
hospitalized following a reported suicide attempt.  A diagnosis 
of chronic and severe antisocial personality disorder was noted.

The Board notes that a personality disorder is not a disability 
for VA compensation purposes and may not be service-connected.  
However, an acquired psychiatric disorder which is superimposed 
on a personality disorder may be service- connected if such 
acquired psychiatric disorder was incurred in or aggravated by 
service.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. 
Brown, 8 Vet. App. 510 (1996).


Post-service medical records reflect various diagnoses, including 
depression, borderline personality and antisocial personality.  
Given the history of psychiatric hospitalization in service and 
the current diagnoses, under McLendon, a VA examination is 
necessary to determine the etiology of any acquired psychiatric 
disorder.  

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA 
psychiatric examination.  The claims file 
should be provided for the examiner's review.  
The examination report should indicate that 
the claims file was reviewed.  

2.  The examiner should diagnose any acquired 
psychiatric disorder.  The examiner should 
state whether a current psychiatric disorder 
is at least as likely as not (50 percent or 
greater likelihood) related to service.  The 
examiner should also state whether any 
current acquired psychiatric disorder(s) 
is/are superimposed on a personality 
disorder.   The examiner should provide a 
detailed rationale for the opinion provided, 
with references to the service treatment 
records and the post-service medical records.  
If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.  

3.  Following the completion of the requested 
actions, the claim should be readjudicated.  
If the claim remains denied, the Veteran and 
his representative should be afforded a 
Supplemental Statement of the Case (SSOC) and 
be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


